FILED
                             NOT FOR PUBLICATION                             JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PARWINDER KAUR SIAN,                             No. 08-70122

               Petitioner,                       Agency No. A077-844-660

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Parwinder Kaur Sian, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for adjustment of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
status. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo due

process claims. See Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We dismiss in

part and deny in part the petition for review.

      We lack jurisdiction to review Sian’s contention that the IJ cited an incorrect

legal standard in denying her waiver of inadmissibility because she failed to raise

that issue before the BIA and thereby failed to exhaust her administrative remedies.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court lacks

jurisdiction to review contentions not raised before the agency).

      Sian’s contention that the IJ violated the law by relying on an improper

alternative basis to deny her waiver application is not supported by the record.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                   08-70122